                      UN ITED STA TES D ISTRICT CO URT FOR THE
                           SO U TH ERN DISTR ICT O F FLOR ID A
                                       M iam iD ivision
                C ase N um ber: 18-20518-C R -M A RT lN EZ-O TA ZO -% YE S

UN ITED STATES O F A M ER ICA ,



EUGEN E HILTON RUSSELL
     D efendant.
                                           /
               ORDER ADOPTIMG W PORT AND RECOM MENDATION
        TH IS M ATTER cam e before the Courton D efendant's M otion to Suppress Statem ents

(ECF No.111.Thematterwasreferred totheHonorableAlicia M .Otazo-Reyes,United States
M agistrateJudge,foraReportandRecommendation (ECFNo.12q. Afleranevidentiaryhearing,
M agistrateJudgeOtazo-ReyesfiledaReportandRecommendation (ECFNo.341,recommending
thatDefendant's M otion to Suppressbe GRANTED.ThisCourthasreviewed the entirefile and

record,hasmadeadenovoreview oftheissuesthattheGovernment'sobjectionstotheReportand
RecommendationspresentLECFNo.361,andisothenvisefullyadvisedinthepremises.TheCourt
finds that the Govenzment's objections are already addressed by M agistrate Otazo-Reyes'
well-reasoned report. A ccordingly,aftercarefulconsideration,itishereby:

        AD JU D G ED that United States M agistrate Judge Otazo-Reyes' Report and

Recommendation LECFNo.34jisAFFIRM ED andADOPTED. Accordingly,itis:
        ADJUDGED thatDefendant'sMotiontoSuppressgECFNo.1ljisGRANTED.
        DONE AND ORDERED in ChambersatM iami,Florida,this            16 day ofNovember,

2018.
                                                             r
                                                                 L
                                                JO SE .M A R TIN E Z
                                                UN ITED STA TES D ISTRICT JU DG E
Copiesprovidedto:                j
M agistrate Judge O tazo-Reyes
A 11CounselofRecord




                                 l
